ORDER APPROVING APPLICATION TO CHANGE THE RULES CREATING AND CONTROLLING THE OKLAHOMA - BAR - ASSOCIATION - INCREASING ANNUAL DUES
Upon unanimous Application by the Oklahoma Bar Association House of Delegates the Court approves changing Article VIII Section 1 of the Rules Creating and Controlling the Oklahoma Bar Association increasing the amount of annual dues, as attached hereto.
/s/ Joseph M. Watt
JOSEPH M. WATT, Chief Justice.
ALL JUSTICES CONCUR.
EXHIBIT A
Rules Creating and Controlling the OKkla-homa Bar Association
Article VIII
Section 1. ANNUAL DUES. The annual dues for each member of the Association shall be based upon the financial requirements of the Association including maintenance of an adequate reserve fund for contingencies and emergencies.
Until otherwise provided the annual dues for each active member shall be $275.00 per year; except that dues for active members who have been admitted to practice in any State less than three (8) years, as of the first day of January of the dues paying year, shall be $137.50 for each such year. All dues shall be due and payable, on or before January 2 of each year, to the Executive Director of the Association. Persons admitted to the Bar of this State after January 2 of any year shall not be liable for dues until January 2 of the following year. Nothing in these rules shall prevent the establishment of Sections with the approval of the Board of Governors, nor the charging of voluntary dues to members of any such Section.